DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 16/895,685 and 17/201,322.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, 16, and 19 of U.S. Patent No. 10,986,382 in view of Li, US 2019/0182494 and further in view of Sherf et al., US 2017/0201571 and Kunisetty et al., US 2017/0353744.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a linear sequence of content segments transmitted on a channel, wherein an upcoming content-replacement opportunity comprises an opportunity to output a replacement content segment in place of a modifiable content segment that is part of the linear sequence of content segments; 
determining that one instance of a server running the particular software application should be requested for every n content-presentation devices of the identified group, wherein n is an integer greater than zero; and
determining that a portion of content-presentation devices are over a threshold percentage likely to change channels, and in response to determining that the portion of content-presentation devices are over the threshold percentage likely to change channels, determining based on an amount of content-presentation devices in a remaining portion of a group.
However, in a related art, Li does disclose a linear sequence of content segments transmitted on a channel, wherein an upcoming content-replacement opportunity comprises an opportunity to output a replacement content segment in place of a modifiable content segment that is part of the linear sequence of content segments (channel content to with replacement areas, i.e. upcoming replacement areas; page 3, paragraphs 33-34, and replacement of content that is part of a particular time period/area including frames/times, i.e. linear sequence of segments; page 2, paragraph 22, and page 3, paragraph 34, and page 4, paragraph 41, and for playback of replacement content; page 2, paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Li to arrive at the claimed subject matter by allowing linear segments of content to be replaced, in order to provide an improved system and method for inserting advertisements in content that is delivered to users in different locations (Li; page 1, paragraph 1).
The Patent in view of Li still does not explicitly disclose determining that one instance of a server running the particular software application should be requested for every n content-presentation devices of the identified group, wherein n is an integer greater than zero; and
determining that a portion of content-presentation devices are over a threshold percentage likely to change channels, and in response to determining that the portion of content-presentation devices are over the threshold percentage likely to change channels, determining based on an amount of content-presentation devices in a remaining portion of a group.
However, in a related art, Sherf does disclose determining that one instance of a server running the particular software application should be requested for every n content-presentation devices of the identified group, wherein n is an integer greater than zero (based on a determination, system can launch additional instances of servers; pages 3-4, paragraph 57, and page 13, paragraph 172, and wherein the servers are running particular software applications for performing operations; page 5, paragraph 72, and particular server instances can have configurations which only allow for a certain number of requests, connections, etc., i.e. n number per sever; page 9, paragraphs 108 and 119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Li, and Sherf to arrive at the claimed subject matter, by allowing particular number of resources to be utilized based on a number of requests/clients per resource, in order to provide in improved system and method for distributed content delivery providing one or more of a plurality of content objects to one or more client devices (Sherf; page 3, paragraph 50).
The Patent in view of Li and Sherf still does not explicitly disclose determining that a portion of content-presentation devices are over a threshold percentage likely to change channels, and in response to determining that the portion of content-presentation devices are over the threshold percentage likely to change channels, determining based on an amount of content-presentation devices in a remaining portion of a group.
However, in a related art, Kunisetty does disclose determining that a portion of content-presentation devices are over a threshold percentage likely to change channels, and in response to determining that the portion of content-presentation devices are over the threshold percentage likely to change channels, determining based on an amount of content-presentation devices in a remaining portion of a group (can utilize a threshold in order to predict that a certain number of devices will be changing channels; pages 6-7, paragraphs 68-69, and page 7, paragraph 71, and predicting that a certain number of devices will be changing channels, over a threshold; pages 6-7, paragraphs 68-69, and page 7, paragraph 71, and pages 8-9, paragraph 86, and wherein for groups in zones, i.e. certain groups in zone above a threshold, while remaining others can be under; pages 6-7, paragraph 68, and page 7, paragraphs 69 and 71).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Li, Sherf, and Kunisetty to arrive at the claimed subject matter, by allowing channel changing prediction to be used when making determinations, in order to provide improved systems and methods to more efficiently use the system resources available in the system (Kunisetty; page 1, paragraph 4).

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of U.S. Patent No. 11,310,543 in view of Li, US 2019/0182494.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a linear sequence of content segments transmitted on a channel, wherein an upcoming content-replacement opportunity comprises an opportunity to output a replacement content segment in place of a modifiable content segment that is part of the linear sequence of content segments.
However, in a related art, Li does disclose a linear sequence of content segments transmitted on a channel, wherein an upcoming content-replacement opportunity comprises an opportunity to output a replacement content segment in place of a modifiable content segment that is part of the linear sequence of content segments (channel content to with replacement areas, i.e. upcoming replacement areas; page 3, paragraphs 33-34, and replacement of content that is part of a particular time period/area including frames/times, i.e. linear sequence of segments; page 2, paragraph 22, and page 3, paragraph 34, and page 4, paragraph 41, and for playback of replacement content; page 2, paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Li to arrive at the claimed subject matter by allowing linear segments of content to be replaced, in order to provide an improved system and method for inserting advertisements in content that is delivered to users in different locations (Li; page 1, paragraph 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0182494 in view of Ansley et al., US 2015/0312644 and further in view of Sherf et al., US 2017/0201571.

Regarding claim 1, Li discloses a method comprising: 
identifying an upcoming content-replacement opportunity within a linear sequence of content segments transmitted on a channel, wherein the upcoming content-replacement opportunity comprises an opportunity to output a replacement content segment in place of a modifiable content segment that is part of the linear sequence of content segments (analysis of channel content to detect replacement areas, i.e. upcoming replacement areas; page 3, paragraphs 33-34, and replacement of content that is part of a particular time period/area including frames/times, i.e. linear sequence of segments; page 2, paragraph 22, and page 3, paragraph 34, and page 4, paragraph 41, and for playback of replacement content; page 2, paragraph 23); 
responsive to identifying the upcoming content-replacement opportunity on the channel, identifying a group of multiple content-presentation devices tuned to the channel (can identify groups of users that are watching the channel content, i.e. amounts tuned to the channel content; page 3, paragraph 35, and wherein with amounts of users viewing the content; page 2, paragraph 24, and with client devices; Fig. 1, elements 104); 
using, at least in part, an amount of content-presentation devices in the identified group as a basis for use in performing actions that facilitate at least a portion of the content-presentation devices in the identified group performing respective content-replacement operations (replacement operations based on amount/groups of users watching the channel content; page 2, paragraphs 22 and 24, and page 3, paragraph 36, and wherein replacement can occur at the client device(s); page 5, paragraph 62).
While Li does disclose using the amount of content-presentation devices in the identified group in order to make a determination (page 2, paragraphs 22 and 24, and page 3, paragraph 36, and determination of specific resource/server based on the groups; page 2, paragraph 25), for use in performing the actions that facilitate at least the portion of the content-presentation devices in the identified group performing respective content-replacement operations (replacement operations based on amount/groups of users watching the channel content; page 2, paragraphs 22 and 24, and page 3, paragraph 36, and wherein replacement can occur at the client device(s); page 5, paragraph 62), Li does not explicitly disclose various operations performed by a server system;
determining an amount of system resources to request; and 
requesting the determined amount of system resources, the system resources for use in performing certain actions.
In a related art, Ansley does disclose determining an amount of system resources to request, and requesting the determined amount of system resources (determining the most efficient set, i.e. amount, of resources, and requesting the needed resources; page 2, paragraphs 23-34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Li and Ansley by allowing amounts of resources to be requested, in order to provide an improved system and method for optimizing the delivery of content over a content delivery network (Ansley; see abstract).
Li in view of Ansley does not explicitly disclose various operations performed by a server system; and
the system resources for use in performing certain actions.
In a related art, Sherf does disclose various operations performed by a server system (with at least a plurality of servers, i.e. server system, performing operations; page 1, paragraphs 3 and 6, and page 3, paragraph 50);
determining an amount of system resources to request, the system resources for use in performing certain actions (based on a determination, system can launch additional instances of servers; pages 3-4, paragraph 57, and page 13, paragraph 172, and wherein the servers are running particular software applications for performing operations; page 5, paragraph 72, and with use of logic as well; page 4, paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Li, Ansley, and Sherf by allowing multiple system resources to be determined and allocated based on certain criteria, in order to provide an improved system and method for distributed content delivery providing one or more of a plurality of content objects to one or more client devices (Sherf; page 3, paragraph 50).

Regarding claim 2, Li in view of Ansley and Sherf discloses requesting the determined amount of system resources comprises requesting launching one or more instances of servers running a particular software application having logic (Sherf; based on a determination, system can launch additional instances of servers; pages 3-4, paragraph 57, and page 13, paragraph 172, and wherein the servers are running particular software applications for performing operations; page 5, paragraph 72, and with use of logic as well; page 4, paragraph 65) for selecting replacement content to deliver to at least the portion of the content-presentation devices for at least the portion of the content-presentation devices to use in performing the respective content-replacement operations (Li; determination of specific resource/server based on the groups; page 2, paragraph 25, and with particular software readable by a processor, i.e. resource(s) running particular software application; page 7, paragraph 81, and specific devices in a determined group can have selected replacement content sent to them; page 3, paragraph 35, and page 4, paragraph 43, and wherein replacement can occur at the client device(s); page 5, paragraph 62, and Ansley; determining the most efficient set, i.e. amount, of resources, and requesting the needed resources; page 2, paragraphs 23-34, and with software and hardware implementations, i.e. resource(s) running particular software applications; page 4, paragraph 38).

Regarding claim 3, Li in view of Ansley and Sherf discloses using, at least in part, the amount of content-presentation devices in the identified group as a basis to determine the amount of system resources to request comprises determining that one instance of a server running the particular software application should be requested for every n content-presentation devices of the identified group, wherein n is an integer greater than zero (Li; replacement operations based on amount/groups of users watching the channel content; page 2, paragraphs 22 and 24, and page 3, paragraph 36, and Sherf; based on a determination, system can launch additional instances of servers; pages 3-4, paragraph 57, and page 13, paragraph 172, and particular server instances can have configurations which only allow for a certain number of requests, connections, etc., i.e. n number per sever; page 9, paragraphs 108 and 119).

Regarding claim 4, Li in view of Ansley and Sherf discloses causing, for each content-presentation device of at least the portion of the content-presentation devices in the identified group, selected supplemental content to be transmitted to that content-presentation device (Li; specific devices in a determined group can have selected replacement content sent to them; page 3, paragraph 35, and page 4, paragraph 43, and wherein replacement can occur at the client device(s); page 5, paragraph 62).

Regarding claim 6, Li in view of Ansley and Sherf discloses a determined amount of system resources comprises more than one system resource (Sherf; based on a determination, system can launch additional instances of resources/servers, i.e. greater than one; pages 3-4, paragraph 57, and page 13, paragraph 172).

Claim 10, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations (Li; with processor executable instructions stored in a computer-readable medium; page 7, paragraph 82).

Claim 11, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 13, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 15, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 19, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 10.
Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0182494 in view of Ansley et al., US 2015/0312644 and Sherf et al., US 2017/0201571 and further in view of Barr et al., US 2004/0028070.

Regarding claim 5, Li in view of Ansley and Sherf discloses all the claimed limitations of claim 2, as well as requesting the determined amount of system resources comprises requesting the system resources (Ansley; determining the most efficient set, i.e. amount, of resources, and requesting the needed resources; page 2, paragraphs 23-34), and servers running the particular software application (Sherf; servers are running particular software applications for performing operations; page 5, paragraph 72).
Li in view of Ansley and Sherf does not explicitly disclose requesting additional processing cycles for servers running a particular software application.
In a related art, Barr does disclose requesting additional processing cycles for servers running a particular software application (requesting frequency of available processors of servers to be increased, i.e. increased frequency related to increased/additional cycles; page 2, paragraph 22, and wherein for application running on the server; page 1, paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Li, Ansley, Sherf, and Barr by allowing the resources requested to include additional processing cycles for server instances, in order to provide improved systems and methods for frequency management of processors or blades to allow capacity on demand (Barr; page 2, paragraph 9).

Claim 14, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0182494 in view of Ansley et al., US 2015/0312644 and Sherf et al., US 2017/0201571 and further in view of Kunisetty et al., US 2017/0353744.

Regarding claim 7, Li in view of Ansley and Sherf discloses all the claimed limitations of claim 1, as well as using, at least in part, the amount of content-presentation devices in the identified group as a basis to determine the amount of system resources to request (Li; groups of users that are watching the channel content, i.e. amounts tuned to the channel content; page 3, paragraph 35, and wherein with amounts of users viewing the content; page 2, paragraph 24, and Ansley; determining the most efficient set, i.e. amount, of resources, and requesting the needed resources; page 2, paragraphs 23-34), and data associated with the content-presentation devices in the identified group (Li; profile information; page 2, paragraph 20).
Li in view of Ansley and Sherf does not explicitly disclose historical content consumption data.
In a related art, Kunisetty does disclose historical content consumption data (with use of historical data, including channel changing/switching operations for content; page 6, paragraph 58, and page 7, paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Li, Ansley, Sherf, and Kunisetty by allowing historical data to be used when making determinations, in order to provide improved systems and methods to more efficiently use the system resources available in the system (Kunisetty; page 1, paragraph 4).

Regarding claim 8, Li in view of Ansley, Sherf, and Kunisetty discloses the historical content consumption data relates to tendencies of the content-presentation devices in the identified group to change channels (Kunisetty; historical data used to predict channel changing, i.e. historical data relating to tendencies for changing channels; page 6, paragraphs 58, 60, 62, and 66, and with zones, i.e. groups; page 6, paragraph 58).

Regarding claim 9, Li in view of Ansley, Sherf, and Kunisetty discloses determining that a portion of content-presentation devices of the identified group are over a threshold percentage likely to change channels before the upcoming content-replacement opportunity (Kunisetty; can utilize a threshold in order to predict that a certain number of devices will be changing channels; pages 6-7, paragraphs 68-69, and page 7, paragraph 71); and 
in response to determining that the portion of content-presentation devices of the identified group are over the threshold percentage likely to change channels before the upcoming content-replacement opportunity, determining the amount of system resources to request based on an amount of content-presentation devices in a remaining portion of the identified group (Kunisetty; predicting that a certain number of devices will be changing channels, over a threshold; pages 6-7, paragraphs 68-69, and page 7, paragraph 71, and pages 8-9, paragraph 86, and wherein for groups in zones, i.e. certain groups in zones above a threshold, while remaining others can be under; pages 6-7, paragraph 68, and page 7, paragraphs 69 and 71, and Li; upcoming replacement areas; page 3, paragraphs 33-34, and replacement operations based on amount/groups of users watching the channel content; page 2, paragraphs 22 and 24, and page 3, paragraph 36, and Ansley; determining the most efficient set, i.e. amount, of resources, and requesting the needed resources; page 2, paragraphs 23-34).

Claim 16, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 17, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 18, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424